DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.

Claims 1, 14, and 18 have been amended as per the amendment filed on 11/12/2021. 

Currently Claims 1 and 6-22 are pending and prosecuted.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, recites the limitation "in the four dummy electrodes of each repeating unit" in line 27.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14, recites the limitation "in the four dummy electrodes of each repeating unit" in line 28.  There is insufficient antecedent basis for this limitation in the claim.

Claim 18, recites the limitation "in the four dummy electrodes of each repeating unit" in line 29.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 6-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., US Patent Publication 2016/0209952, henceforth known as Lin, in further view of Kim et al., US Patent Publication 2016/0170524, in further view of Mamba et al., US Patent Publication 2009/0213090, and in further view of Gourevitch et al., US Patent Publication 2014/0210784, henceforth known as Gourevitch.

Regarding Claim 1, Lin discloses a touch structure, comprising a plurality of repeating units (Figures 1-4; [0024-0036]; a plurality of electrodes 100, where the examiner considers a repeating unit as being what is being depicted in Figure 1, of which there is a plurality of), wherein each of the repeating units comprises: 
a first touch electrode extending in a first direction, the first touch electrode being connected at positions of first tip sections by a bridge (Figure 1-4; [0024-0036]; a first touch series Sy (a first touch electrode) that extends in a first direction, comprises of “first tip sections” that are connected to each other by a second bridge L2 (a bridge)); 
a second touch electrode extending in a second direction, the second touch electrode being directly electrically connected, and the second touch electrode intersecting with and insulated from the first touch electrode at the positions of the first tip sections of the first touch electrode (Figure 1-4; [0024-0036]; a second touch series Sx (a second touch electrode) that extends in a second direction, is considered by the examiner as being “directly electrically connected”, and the second touch series Sx is intersecting with and insulated, via insulation layer Pv1, from the “first tip sections” of the first touch series Sy); and 
dummy electrodes provided in regions of each of the repeating units not provided with the first touch electrode and the second touch electrode (Figures 1-4; [0024-0036]; dummy electrodes DM are provided, as seen in Figure 1, in a region of each of the “repeating units” that are not provided with first and second touch series Sx and Sy);
wherein each of the dummy electrodes comprises at least two sub-dummy electrodes (Figures 1-4; [0024-0036]; the examiner considers the two dummy electrodes between each first and second touch series Sy and Sx as “sub-dummy electrodes”).
However, Lin doesn’t explicitly disclose a first trench is provided between the first touch electrode and any corresponding dummy electrode adjacent to the first touch electrode; 
a second trench is provided between the second touch electrode and any corresponding dummy electrode adjacent to the first touch electrode; and  Page 11 of 24Application Serial No. not yet assignedPATENT Preliminary AmendmentDocket: CU-74610 SB 
a third trench is provided between dummy electrodes located in adjacent repeating units;
a fourth trench is provided between any two adjacent sub-dummy electrodes located in each of the dummy electrodes;
edges of the first trench, the second trench, the third trench and the fourth trench all have a plurality of bending points; and

However, Kim et al., US Patent Publication 2016/0170524, depicts an arrangement of dummy patterns 419, as seen in Figure 8, where they at least 2 dummy patterns 419 in the gaps between first touch electrode 411 and second touch electrode 421. Kim’s depiction of dummy patterns 419, as shown in Figure 8, are also arranged such that they are substantially axisymmetric. (Figure 8; [0094]; The examiner notes that Figure 8 of the cited reference is difficult to see. Therefore, the examiner is reproducing below Figure 8 of the foreign application publication of this applications, of which they share and claim to the same foreign priority application, which has a clearer depiction of Figure 8).

    PNG
    media_image1.png
    743
    648
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the disclosure of Lin to further include Kim’s teachings such that the dummy electrodes are arranged in a manner to how Kim has arranged the dummy electrodes. The motivation to combine these arts is because Kim teaches an alternative arrangement of the dummy pattern for the purposes of (Kim: [0094];). 

    PNG
    media_image2.png
    655
    590
    media_image2.png
    Greyscale

Therefore, the combination of Lin and Kim teach a first trench is provided between the first touch electrode and any corresponding dummy electrode adjacent to the first touch electrode (Lin: Figures 1-4; [0024-0036]; Kim: Figure 8; [0094]; as seen below, a first trench is provided between the first touch series Sy and a corresponding dummy electrode DM ); 

    PNG
    media_image3.png
    679
    931
    media_image3.png
    Greyscale

a second trench is provided between the second touch electrode and any corresponding dummy electrode adjacent to the first touch electrode (Lin: Figures 1-4; [0024-0036]; Kim: Figure 8; [0094]; as seen above, a second trench is provided between the second touch series Sx and a corresponding dummy electrode DM adjacent to the first touch series Sy); and  Page 11 of 24Application Serial No. not yet assignedPATENT Preliminary AmendmentDocket: CU-74610 SB 
a third trench  (Lin: Figures 1-4; [0024-0036]; Kim: Figure 8; [0094]; as seen above, a third trench is provided between dummy electrodes located in adjacent repeating units); 
(Lin: Figures 1-4; [0024-0036]; Kim: Figure 8; [0094]; as seen above, a fourth trench is provided between the adjacent dummy electrodes DM);
the fourth trench extends from the first trench to the second trench, or from the first trench to the third trench, or extends form an intersection point of the two adjacent first trenches of same dummy electrode to an intersection point of the second trench and an adjacent third trench of the same dummy electrode, so that arrangement of the fourth trenches in the four dummy electrode of each repeating unit are substantially axisymmetic (Lin: Figures 1-4; [0024-0036]; Kim: Figure 8; [0094]; as seen above, the fourth trench extends along from an intersection point of two adjacent first trenches of the same dummy electrode to an intersection point between the second trench and adjacent third trench of the same dummy electrode. Additionally, the arrangement of the fourth trench in each of the corners where the dummy electrodes are substantially axisymmetric, where the examiner additionally notes that the “substantially” is not a term of degree. ).
However, the combination of Lin and Kim doesn’t explicitly teach a third trench is provided between dummy electrodes located in adjacent repeating units;
edges of the first trench, the second trench, the third trench and the fourth trench all have a plurality of bending points.
Mamba teaches where independent and distinct dummy electrodes XD, made of ITO, are formed adjacent to each side of the pad portion of the X electrode XP, wherein the dummy electrodes are formed in a direction crossing each side of the pad portion, and independent and distinct dummy electrodes YD are provided adjacent each side of (Figure 7 and 8; [0058-0059]; [0074];).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Lin and Kim to further include the teachings of Mamba such that the “sub-dummy electrodes” of the dummy electrodes DM of Lin are each independent and distinct from each other. The motivation to combine these analogous arts is to utilize the teachings of Mamba in order to reduce the viewing of the pattern of the electrodes, and improve the coordinate detection precision ([0016]; [0074];).
Therefore, the combination of Lin, Kim, and Mamba teaches wherein a third trench is provided between dummy electrodes located in adjacent repeating units (Lin: Figures 1-4; [0024-0036]; Mamba: Figure 7 and 8; [0074]; the dummy electrodes DM of each “repeating unit” will have a “third trench" that is adjacent to dummy electrodes DM of adjacent “repeating units”, due to each dummy electrode DM being separate and distinct as shown in the figure below) which shows two “repeating units” adjacent to each other)

    PNG
    media_image4.png
    635
    1005
    media_image4.png
    Greyscale

However, the combination of Lin, Kim, and Mamba doesn’t explicitly teach wherein edges of the first trench, the second trench, the third trench and the fourth trench all have a plurality of bending points.
Gourevitch et al., US Patent Publication 2014/0210784, teaches wherein dummy can electrodes can be formed in any shape, size, and pattern ([0122];).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Lin, Kim, and Mamba to further include the teachings of Gourevitch such that each of the "sub-dummy electrodes" of the dummy electrodes DM each have a shape that comprises of a plurality of bending points around its perimeter, thereby causing the edges of the "trenches" that separates the "sub-dummy electrodes" from adjacent electrodes, including adjacent electrodes in adjacent "repeating units", to in turn have a (Gourevitch: [0122];) and because Lin already depicts “bending points” in the Figures (Lin: Figure 1;).


Regarding Claim 6, The combination of Lin, Kim, Mamba, and Gourevitch doesn’t explicitly teach wherein each of the dummy electrodes comprises three sub-dummy electrodes, two fourth trenches formed by adjacent sub-dummy electrodes of each of the dummy electrodes in each repeating units are parallel to each other, one of the two fourth trenches extends form the first trench to the second trench, or from the first trench to the third trench, another one of the two fourth trenches extends form the intersection point of the two adjacent first trenches of the same dummy electrode to the intersection point of the second trench and the adjacent third trench of the same dummy electrode.  
However, Mamba teaches wherein there are two dummy electrodes XD and two dummy electrodes YD aligned with their respective electrode XP and YP, where the number of dummy electrodes can also be three or more (Figure 7; [0074-0075];).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure Lin, Kim, Mamba, and Gourevitch to further utilize the teachings of Mamba such that the dummy (Mamba: [0016]; [0074];).

    PNG
    media_image5.png
    462
    539
    media_image5.png
    Greyscale

Therefore, the combination of Lin, Kim, Mamba, and Gourevitch teaches wherein each of the dummy electrodes comprises three sub-dummy electrodes, two fourth trenches formed by adjacent sub-dummy electrodes of each of the dummy electrodes in each repeating units are parallel to each other, one of the two fourth trenches extends from the first trench to the second trench, or from the first trench to the third trench, another one of the two fourth trenches extends form the intersection point of the two adjacent (Lin: Figures 1-4; [0024-0036]; Kim: Figure 8; [0094]; Mamba: Figure 7; [0074-0075]; as seen above, there are three dummy electrodes DM, and there are two fourth trench, a first fourth extends from the first trench to the second trench, and a second fourth trench extends along from an intersection point of two adjacent first trenches of the same dummy electrode to an intersection point between the second trench and adjacent third trench of the same dummy electrode).  

Regarding Claim 7, The combination of Lin, Kim, Mamba, and Gourevitch doesn’t explicitly teach wherein the sub-dummy electrodes are in triangle shape and trapezoid shape, respectively.
However, Gourevitch teaches wherein dummy can electrodes can be formed in any shape, size, and pattern (Gourevitch: [0122];).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Lin, Kim, Mamba, and Gourevitch to further utilize the teachings of Gourevitch such that the three “sub-dummy electrodes” to be triangle shape, trapezoid shape, and triangle shape respecitively in order to provide wherein the sub-dummy electrodes are in triangle shape and trapezoid shape, respectively. The motivation to combine these arts is because Gourevitch teaches that wherein dummy can electrodes can be formed in any shape, size, and pattern (Gourevitch: [0122];).
  

Regarding Claim 8, The combination of Lin, Kim, Mamba, and Gourevitch teaches wherein the sub-dummy electrodes in each dummy electrode are arranged in an order of the triangle shaped sub-dummy electrode, the trapezoid shaped sub-dummy electrode, and the triangle shaped sub-dummy electrode along a direction along a diagonal line (Mamba: Figure 7; [0074-0075]; Gourevitch: [0122]; the three “sub-dummy electrodes” are triangle shape, trapezoid shape, and triangle shape, respectively, and are arranged along a direction along a diagonal line).  

Regarding Claim 9, The combination of Lin, Kim, Mamba, and Gourevitch teaches wherein the second trench comprises more than eight bending points (Lin: Figures 1-4; [0024-0036]; the separation between the dummy electrode DM and the first touch series Sy shows more than 8 “bending points”, thus the “second trench" includes more than eight bending points).
However, the combination of Lin, Kim, Mamba, and Gourevitch doesn’t explicitly teach the third trench comprises more than five bending points.
However, Gourevitch teaches wherein dummy can electrodes can be formed in any shape, size, and pattern.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure Lin, Kim, Mamba, and Gourevitch to further utilize the teachings of Gourevitch such that each of the "sub-dummy electrodes" of the dummy electrodes DM each have a shape that comprises of more than 5 bending points at a region where the “third trench" is, in (Gourevitch: [0122];).


Regarding Claim 10, The combination of Lin, Kim, Mamba, and Gourevitch teaches wherein the dummy electrodes, the first touch electrode, and the second touch electrode are provided in a same layer (Lin: Abstract; Figures 1-4;  [0024-0025]; [0027]; [0030]; Mamba: Figure 7 and 8; [0058-0059]; [0074]; the first and second touch series Sy and Sx and the dummy electrodes DM are formed in a same layer, due to it being a touch electrode layer comprising of the plurality of electrodes, and are made of the same material ITO). 

Regarding Claim 11, The combination of Lin, Kim, Mamba, and Gourevitch teaches wherein each of the repeating units comprises four dummy electrodes, and adjacent dummy electrodes are symmetrically provided along the first touch electrode and the second touch electrode (Lin: Figures 1-4; [0024-0036]; there are four dummy electrodes, each including the two “sub-dummy electrodes" as described above, that are symmetrically provided along the first and second touch series Sy and Sx).  

Regarding Claim 14, Lin discloses a touch panel, comprising a touch structure ([0026]; a touch panel formed from the first touch series and second touch series disposed on the substrate S), wherein touch structure, comprising a plurality of repeating units (Figures 1-4; [0024-0036]; a plurality of electrodes 100, where the examiner considers a repeating unit as being what is being depicted in Figure 1, of which there is a plurality of), wherein each of the repeating units comprises: 
a first touch electrode extending in a first direction, the first touch electrode being connected at positions of first tip sections by a bridge (Figure 1-4; [0024-0036]; a first touch series Sy (a first touch electrode) that extends in a first direction, comprises of “first tip sections” that are connected to each other by a second bridge L2 (a bridge)); 
a second touch electrode extending in a second direction, the second touch electrode being directly electrically connected, and the second touch electrode intersecting with and insulated from the first touch electrode at the positions of the first tip sections of the first touch electrode (Figure 1-4; [0024-0036]; a second touch series Sx (a second touch electrode) that extends in a second direction, is considered by the examiner as being “directly electrically connected”, and the second touch series Sx is intersecting with and insulated, via insulation layer Pv1, from the “first tip sections” of the first touch series Sy); and 
dummy electrodes provided in regions of each of the repeating units not provided with the first touch electrode and the second touch electrode (Figures 1-4; [0024-0036]; dummy electrodes DM are provided, as seen in Figure 1, in a region of each of the “repeating units” that are not provided with first and second touch series Sx and Sy);
(Figures 1-4; [0024-0036]; the examiner considers the two dummy electrodes between each first and second touch series Sy and Sx as “sub-dummy electrodes”).
However, Lin doesn’t explicitly disclose a first trench is provided between the first touch electrode and any corresponding dummy electrode adjacent to the first touch electrode; 
a second trench is provided between the second touch electrode and any corresponding dummy electrode adjacent to the first touch electrode; and  Page 11 of 24Application Serial No. not yet assignedPATENT Preliminary AmendmentDocket: CU-74610 SB 
a third trench is provided between dummy electrodes located in adjacent repeating units;
a fourth trench is provided between adjacent sub-dummy electrodes located in each of the dummy electrodes;
edges of the first trench, the second trench, the third trench and the fourth trench all have a plurality of bending points; and
the fourth trench extends from the first trench to the second trench, or from the first trench to the third trench, or extends form an intersection point of the two adjacent first trenches of same dummy electrode to an intersection point of the second trench and an adjacent third trench of the same dummy electrode, so that arrangement of the fourth trenches in the four dummy electrode of each repeating unit are substantially axisymmetic.
However, Kim et al., US Patent Publication 2016/0170524, depicts an arrangement of dummy patterns 419, as seen in Figure 8, where they at least 2 dummy (Figure 8; [0094]; The examiner notes that Figure 8 of the cited reference is difficult to see. Therefore, the examiner is reproducing below Figure 8 of the foreign application publication of this applications, of which they share and claim to the same foreign priority application, which has a clearer depiction of Figure 8).

    PNG
    media_image6.png
    743
    648
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the disclosure of Lin to further include Kim’s teachings such that the dummy electrodes are arranged in a manner to how Kim has arranged the dummy electrodes. The motivation to combine these arts is because Kim teaches an alternative arrangement of the dummy pattern for the purposes of (Kim: [0094];). 

    PNG
    media_image7.png
    655
    590
    media_image7.png
    Greyscale

Therefore, the combination of Lin and Kim teach a first trench is provided between the first touch electrode and any corresponding dummy electrode adjacent to the first touch electrode (Lin: Figures 1-4; [0024-0036]; Kim: Figure 8; [0094]; as seen below, a first trench is provided between the first touch series Sy and a corresponding dummy electrode DM ); 

    PNG
    media_image8.png
    679
    931
    media_image8.png
    Greyscale

a second trench is provided between the second touch electrode and any corresponding dummy electrode adjacent to the first touch electrode (Lin: Figures 1-4; [0024-0036]; Kim: Figure 8; [0094]; as seen above, a second trench is provided between the second touch series Sx and a corresponding dummy electrode DM adjacent to the first touch series Sy); and  Page 11 of 24Application Serial No. not yet assignedPATENT Preliminary AmendmentDocket: CU-74610 SB 
a third trench  (Lin: Figures 1-4; [0024-0036]; Kim: Figure 8; [0094]; as seen above, a third trench is sprovide dbetween dummy electrodes located in adjacent repeating units); 
(Lin: Figures 1-4; [0024-0036]; Kim: Figure 8; [0094]; as seen above, a fourth trench is provided between the adjacent dummy electrodes DM);
the fourth trench extends from the first trench to the second trench, or from the first trench to the third trench, or extends form an intersection point of the two adjacent first trenches of same dummy electrode to an intersection point of the second trench and an adjacent third trench of the same dummy electrode, so that arrangement of the fourth trenches in the four dummy electrode of each repeating unit are substantially axisymmetic (Lin: Figures 1-4; [0024-0036]; Kim: Figure 8; [0094]; as seen above, the fourth trench extends along from an intersection point of two adjacent first trenches of the same dummy electrode to an intersection point between the second trench and adjacent third trench of the same dummy electrode. Additionally, the arrangement of the fourth trench in each of the corners where the dummy electrodes are substantially axisymmetric, where the examiner additionally notes that the “substantially” is not a term of degree ).
However, the combination of Lin and Kim doesn’t explicitly teach a third trench is provided between dummy electrodes located in adjacent repeating units;
edges of the first trench, the second trench, the third trench and the fourth trench all have a plurality of bending points.
Mamba teaches where independent and distinct dummy electrodes XD, made of ITO, are formed adjacent to each side of the pad portion of the X electrode XP, wherein the dummy electrodes are formed in a direction crossing each side of the pad portion, (Figure 7 and 8; [0058-0059]; [0074];).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Lin and Kim to further include the teachings of Mamba such that the “sub-dummy electrodes” of the dummy electrodes DM of Lin are each independent and distinct from each other. The motivation to combine these analogous arts is to utilize the teachings of Mamba in order to reduce the viewing of the pattern of the electrodes, and improve the coordinate detection precision ([0016]; [0074];).
Therefore, the combination of Lin, Kim, and Mamba teaches wherein a third trench is provided between dummy electrodes located in adjacent repeating units (Lin: Figures 1-4; [0024-0036]; Mamba: Figure 7 and 8; [0074]; the dummy electrodes DM of each “repeating unit” will have a “third trench" that is adjacent to dummy electrodes DM of adjacent “repeating units”, due to each dummy electrode DM being separate and distinct as shown in the figure below) which shows two “repeating units” adjacent to each other)

    PNG
    media_image9.png
    635
    1005
    media_image9.png
    Greyscale

However, the combination of Lin, Kim, and Mamba doesn’t explicitly teach wherein edges of the first trench, the second trench, the third trench and the fourth trench all have a plurality of bending points.
Gourevitch et al., US Patent Publication 2014/0210784, teaches wherein dummy can electrodes can be formed in any shape, size, and pattern ([0122];).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Lin, Kim, and Mamba to further include the teachings of Gourevitch such that each of the "sub-dummy electrodes" of the dummy electrodes DM each have a shape that comprises of a plurality of bending points around its perimeter, thereby causing the edges of the "trenches" that separates the "sub-dummy electrodes" from adjacent electrodes, including adjacent electrodes in adjacent "repeating units", to in turn have a (Gourevitch: [0122];) and because Lin already depicts “bending points” in the Figures (Lin: Figure 1;).

Regarding Claim 21, The combination of Lin, Kim, Mamba, and Gourevitch doesn’t explicitly teach wherein each of the dummy electrodes comprises three sub-dummy electrodes, two fourth trenches formed by adjacent sub-dummy electrodes of each of the dummy electrodes in each repeating units are parallel to each other, one of the two fourth trenches extends form the first trench to the second trench, or from the first trench to the third trench, another one of the two fourth trenches extends form the intersection point of the two adjacent first trenches of the same dummy electrode to the intersection point of the second trench and the adjacent third trench of the same dummy electrode.  
However, Mamba teaches wherein there are two dummy electrodes XD and two dummy electrodes YD aligned with their respective electrode XP and YP, where the number of dummy electrodes can also be three or more (Figure 7; [0074-0075];).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure Lin, Kim, Mamba, and Gourevitch to further utilize the teachings of Mamba such that the dummy electrodes that comprise of two “sub-dummy electrodes” now comprise of three “sub-(Mamba: [0016]; [0074];).

    PNG
    media_image10.png
    462
    539
    media_image10.png
    Greyscale

Therefore, the combination of Lin, Kim, Mamba, and Gourevitch teaches wherein each of the dummy electrodes comprises three sub-dummy electrodes, two fourth trenches formed by adjacent sub-dummy electrodes of each of the dummy electrodes in each repeating units are parallel to each other, one of the two fourth trenches extends from the first trench to the second trench, or from the first trench to the third trench, another one of the two fourth trenches extends form the intersection point of the two adjacent first trenches of the same dummy electrode to the intersection point of the second (Lin: Figures 1-4; [0024-0036]; Kim: Figure 8; [0094]; Mamba: Figure 7; [0074-0075]; as seen above, there are three dummy electrodes DM, and there are two fourth trench, a first fourth extends from the first trench to the second trench, and a second fourth trench extends along from an intersection point of two adjacent first trenches of the same dummy electrode to an intersection point between the second trench and adjacent third trench of the same dummy electrode).  


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Kim, in further view of Mamba, in further view of Goureveitch, and in further view of Yang et al., US Patent Publication 2014/0174902, henceforth known as Yang.

Regarding Claim 12, The combination of Lin, Kim, Mamba, and Goureveitch doesn’t explicitly teach wherein a size of each repeating unit along the first direction is equal to a size of the repeating unit along the second direction.
However, Yang teaches wherein the lengths of the sides L1 and L2 of a rectangular sensing area R are between 2mm and 6mm (Figure 1; [0029];).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Lin, Kim, Mamba, and Goureveitch to further include the teachings of Yang such that the "repeating unit" has lengths of the sides equal to each other in order to provide wherein a size of each repeating unit along the first direction is equal to a size of the repeating (Yang: Figure 1; [0029];), which encompasses where L1 and L2 are both equal to each other.


Regarding Claim 13, The combination of Lin, Kim, Mamba, and Goureveitch doesn’t explicitly teach wherein a size of each repeating unit along the first direction and a size of the repeating unit along the second direction are both 3mm to 8mm.  
However, Yang teaches wherein the lengths of the sides L1 and L2 of a rectangular sensing area R are between 2mm and 6mm (Figure 1; [0029];).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Lin, Kim, Mamba, and Goureveitch to further include the teachings of Yang such that the "repeating unit" has lengths of the sides equal to each other that are between 2mm and 6mm in order to provide wherein a size of each repeating unit along the first direction and a size of the repeating unit along the second direction are both 3mm to 8mm. The motivation to combine these arts is because Yang teaches wherein the lengths of the sides L1 and L2 of a rectangular sensing area R are between 2mm and 6mm (Yang: Figure 1; [0029];), which encompasses where L1 and L2 are both equal to each other.

Claims 15-20  are rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Kim, in further view of Mamba, in further view of Goureveitch, and in further view of Jeng, US Patent 2016/0062529.


Regarding Claim 15, The combination of Lin, Kim, Mamba, and Goureveitch doesn’t explicitly disclose further comprising a display panel, wherein the display panel comprises an array substrate, a color filter substrate, a liquid crystal layer between the array substrate and the color filter substrate, an upper polarizer provided on a light emergent side of the color filter substrate and a lower polarizer provided on a light incident side of the array substrate; and the touch structure is provided between the color filter substrate and the upper polarizer.  
However, Jeng, US Patent 2016/0062529, describes a touch display apparatus, with a touch panel and a display panel, that has reduced thickness with high alignment accuracy between a touch panel and a display panel (Figure 2E; [0003]; [0023-0028]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Lin, Kim, Mamba, and Gourevitch to further include the teachings of Jeng such that the touch electrode layer is used as the touch sensing layer in the touch display apparatus in order to provide a touch panel, comprising a display panel and the touch structure. The motivation to combine these arts is to utilize the teachings Jeng in order to provide a touch display apparatus that has reduced thickness with high alignment accuracy between a touch panel and a display panel (Jeng: [0003];).
	Therefore, the combination of Lin, Kim, Mamba, Gourevitch, and Jeng teaches further comprising a display panel, wherein the display panel comprises an array substrate, a color filter substrate, a liquid crystal layer between the array substrate and the color filter substrate, an upper polarizer provided on a light emergent side of the color filter substrate and a lower polarizer provided on a light incident side of the array substrate (Jeng: Figure 2E; [0003]; [0023-0028]; liquid crystal display panel 201A includes a glass substrate 203 (array substrate), glass substrate 207 (color filter substrate), display layer 220 (liquid crystal layer) disposed between the substrates 203 and 207, and first polarizer 240 that is above the substrate 207 (an upper polarizer located on a light emergent side of the color filter substrate), and a polarizer 240 below substrate 204 (a lower polarizer located on a light incident side of the array substrate));; and the touch structure is provided between the color filter substrate and the upper polarizer (Jeng: Figure 2E; [0003]; [0023-0028]; touch sensing layer 230 is disposed between the "upper polarizer" and the glass substrate 207 (color filter substrate))   


Regarding Claim 16, The combination of Lin, Kim, Mamba, Gourevitch, and Jeng teaches further comprising a protective glass layer (Jeng: Figure 2E; [0003]; [0023-0028]; protection layer 250 which is a toughened glass);  the touch structure being provided between the protective glass layer and the display panel, and the touch structure being in contact with the protective glass layer (Jeng: Figure 2E; [0003]; [0023-0028]; the touch sensing layer 240 is provided between the protection layer 250 and the liquid crystal display panel 201a, the examiner considers the touch sensing layer 240 to be in contact with the protective glass via the polarizer 240, and the third substrate 210).   

Regarding Claim 17, The combination of Lin, Kim, Mamba, Gourevitch, and Jeng teaches further comprising a protective glass layer (Jeng: Figure 2E; [0003]; [0023-0028]; protection layer 250 which is a toughened glass);  
wherein the touch structure is provided on a substrate, and the substrate provided with the touch structure is provided between the protective glass layer and the display panel (Jeng: Figure 2E; [0003]; [0023-0028]; the touch sensing layer 240 is provided on a third substrate 210, and the third substrate is between the protection layer 250 and the liquid crystal display panel 201a).

Regarding Claim 18, Lin discloses a touch panel, comprising a touch structure ([0026]; a touch panel formed from the first touch series and second touch series disposed on the substrate S), wherein touch structure, comprising a plurality of repeating units (Figures 1-4; [0024-0036]; a plurality of electrodes 100, where the examiner considers a repeating unit as being what is being depicted in Figure 1, of which there is a plurality of), wherein each of the repeating units comprises: 
a first touch electrode extending in a first direction, the first touch electrode being connected at positions of first tip sections by a bridge (Figure 1-4; [0024-0036]; a first touch series Sy (a first touch electrode) that extends in a first direction, comprises of “first tip sections” that are connected to each other by a second bridge L2 (a bridge)); 
a second touch electrode extending in a second direction, the second touch electrode being directly electrically connected, and the second touch electrode intersecting with and insulated from the first touch electrode at the positions of the first tip sections of the first touch electrode (Figure 1-4; [0024-0036]; a second touch series Sx (a second touch electrode) that extends in a second direction, is considered by the examiner as being “directly electrically connected”, and the second touch series Sx is intersecting with and insulated, via insulation layer Pv1, from the “first tip sections” of the first touch series Sy); and 
dummy electrodes provided in regions of each of the repeating units not provided with the first touch electrode and the second touch electrode (Figures 1-4; [0024-0036]; dummy electrodes DM are provided, as seen in Figure 1, in a region of each of the “repeating units” that are not provided with first and second touch series Sx and Sy);
wherein each of the dummy electrodes comprises at least two sub-dummy electrodes (Figures 1-4; [0024-0036]; the examiner considers the two dummy electrodes between each first and second touch series Sy and Sx as “sub-dummy electrodes”).
However, Lin doesn’t explicitly disclose a display device, comprising the touch panel;
a first trench is provided between the first touch electrode and any corresponding dummy electrode adjacent to the first touch electrode; 

a third trench is provided between dummy electrodes located in adjacent repeating units;
a fourth trench is provided between any two adjacent sub-dummy electrodes located in each of the dummy electrodes;

edges of the first trench, the second trench, the third trench and the fourth trench all have a plurality of bending points; and
the fourth trench extends from the first trench to the second trench, or from the first trench to the third trench, or extends form an intersection point of the two adjacent first trenches of same dummy electrode to an intersection point of the second trench and an adjacent third trench of the same dummy electrode, so that arrangement of the fourth trenches in the four dummy electrode of each repeating unit are substantially axisymmetic.
However, Kim et al., US Patent Publication 2016/0170524, depicts an arrangement of dummy patterns 419, as seen in Figure 8, where they at least 2 dummy patterns 419 in the gaps between first touch electrode 411 and second touch electrode 421. Kim’s depiction of dummy patterns 419, as shown in Figure 8, are also arranged such that they are substantially axisymmetric (Figure 8; [0094]; The examiner notes that Figure 8 of the cited reference is difficult to see. Therefore, the examiner is reproducing below Figure 8 of the foreign application publication of this applications, of which they share and claim to the same foreign priority application, which has a clearer depiction of Figure 8).

    PNG
    media_image6.png
    743
    648
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the disclosure of Lin to further include Kim’s teachings such that the dummy electrodes are arranged in a manner to how Kim has arranged the dummy electrodes. The motivation to combine these arts is because (Kim: [0094];). 

    PNG
    media_image7.png
    655
    590
    media_image7.png
    Greyscale

Therefore, the combination of Lin and Kim teach a first trench is provided between the first touch electrode and any corresponding dummy electrode adjacent to (Lin: Figures 1-4; [0024-0036]; Kim: Figure 8; [0094]; as seen below, a first trench is provided between the first touch series Sy and a corresponding dummy electrode DM ); 

    PNG
    media_image8.png
    679
    931
    media_image8.png
    Greyscale

a second trench is provided between the second touch electrode and any corresponding dummy electrode adjacent to the first touch electrode (Lin: Figures 1-4; [0024-0036]; Kim: Figure 8; [0094]; as seen above, a second trench is provided between the second touch series Sx and a corresponding dummy electrode DM adjacent to the first touch series Sy); and  Page 11 of 24Application Serial No. not yet assignedPATENT Preliminary AmendmentDocket: CU-74610 SB 
a third trench  (Lin: Figures 1-4; [0024-0036]; Kim: Figure 8; [0094]; as seen above, a third trench is sprovide dbetween dummy electrodes located in adjacent repeating units); 
 (Lin: Figures 1-4; [0024-0036]; Kim: Figure 8; [0094]; as seen above, a fourth trench is provided between the adjacent dummy electrodes DM);
the fourth trench extends from the first trench to the second trench, or from the first trench to the third trench, or extends form an intersection point of the two adjacent first trenches of same dummy electrode to an intersection point of the second trench and an adjacent third trench of the same dummy electrode, so that arrangement of the fourth trenches in the four dummy electrode of each repeating unit are substantially axisymmetic (Lin: Figures 1-4; [0024-0036]; Kim: Figure 8; [0094]; as seen above, the fourth trench extends along from an intersection point of two adjacent first trenches of the same dummy electrode to an intersection point between the second trench and adjacent third trench of the same dummy electrode. Additionally, the arrangement of the fourth trench in each of the corners where the dummy electrodes are substantially axisymmetric, where the examiner additionally notes that the “substantially” is not a term of degree).
However, the combination of Lin and Kim doesn’t explicitly teach a display device, comprising the touch panel;
a third trench is provided between dummy electrodes located in adjacent repeating units;
edges of the first trench, the second trench, the third trench and the fourth trench all have a plurality of bending points.
(Figure 7 and 8; [0058-0059]; [0074];).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Lin and Kim to further include the teachings of Mamba such that the “sub-dummy electrodes” of the dummy electrodes DM of Lin are each independent and distinct from each other. The motivation to combine these analogous arts is to utilize the teachings of Mamba in order to reduce the viewing of the pattern of the electrodes, and improve the coordinate detection precision ([0016]; [0074];).
Therefore, the combination of Lin, Kim, and Mamba teaches wherein a third trench is provided between dummy electrodes located in adjacent repeating units (Lin: Figures 1-4; [0024-0036]; Mamba: Figure 7 and 8; [0074]; the dummy electrodes DM of each “repeating unit” will have a “third trench" that is adjacent to dummy electrodes DM of adjacent “repeating units”, due to each dummy electrode DM being separate and distinct as shown in the figure below) which shows two “repeating units” adjacent to each other)

    PNG
    media_image9.png
    635
    1005
    media_image9.png
    Greyscale

However, the combination of Lin, Kim, and Mamba doesn’t explicitly teach a display device, comprising the touch panel;
wherein edges of the first trench, the second trench, the third trench and the fourth trench all have a plurality of bending points.
Gourevitch et al., US Patent Publication 2014/0210784, teaches wherein dummy can electrodes can be formed in any shape, size, and pattern ([0122];).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Lin, Kim, and Mamba to further include the teachings of Gourevitch such that each of the "sub-dummy electrodes" of the dummy electrodes DM each have a shape that comprises of a plurality of bending points around its perimeter, thereby causing the edges of the "trenches" that separates the "sub-dummy electrodes" from adjacent (Gourevitch: [0122];) and because Lin already depicts “bending points” in the Figures (Lin: Figure 1;).
However, the combination of Lin, Kim, Mamba, and Goureveitch doesn’t explicitly teach a display device, comprising the touch panel.  
However, Jeng, US Patent 2016/0062529, describes a touch display apparatus, with a touch panel and a display panel, that has reduced thickness with high alignment accuracy between a touch panel and a display panel (Figure 2E; [0003]; [0023-0028]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Lin, Kim, Mamba, and Goureveitch to further include the teachings of Jeng such that the touch electrode layer is used as the touch sensing layer in the touch display apparatus in order to provide a display device, comprising the touch panel. The motivation to combine these arts is to utilize the teachings Jeng in order to provide a touch display apparatus that has reduced thickness with high alignment accuracy between a touch panel and a display panel (Jeng: [0003];).


(Jeng: Figure 2E; [0003]; [0023-0028]; liquid crystal display panel 201A includes a glass substrate 203 (array substrate), glass substrate 207 (color filter substrate), display layer 220 (liquid crystal layer) disposed between the substrates 203 and 207, and first polarizer 240 that is above the substrate 207 (an upper polarizer located on a light emergent side of the color filter substrate), and a polarizer 240 below substrate 204 (a lower polarizer located on a light incident side of the array substrate)); and  Page 14 of 24Application Serial No. not yet assignedPATENT Preliminary AmendmentDocket: CU-74610 SB the touch structure is provided between the color filter substrate and the upper polarizer (Jeng: Figure 2E; [0003]; [0023-0028]; touch sensing layer 230 is disposed between the "upper polarizer" and the glass substrate 207 (color filter substrate)) .

Regarding Claim 20, The combination of Lin, Kim, Mamba, Goureveitch, and Jeng teaches further comprising a protective glass layer(Jeng: Figure 2E; [0003]; [0023-0028]; protection layer 250 which is a toughened glass); 
 the touch structure being provided between the protective glass layer and the display panel, and the touch structure being in contact with the protective glass layer (Jeng: Figure 2E; [0003]; [0023-0028]; the touch sensing layer 240 is provided between the protection layer 250 and the liquid crystal display panel 201a, the examiner considers the touch sensing layer 240 to be in contact with the protective glass via the polarizer 240, and the third substrate 210).

Regarding Claim 22, The combination of Lin, Kim, Mamba, Goureveitch, and Jeng doesn’t explicitly teach wherein each of the dummy electrodes comprises three sub-dummy electrodes, two fourth trenches formed by adjacent sub-dummy electrodes of each of the dummy electrodes in each repeating units are parallel to each other, one of the two fourth trenches extends form the first trench to the second trench, or from the first trench to the third trench, another one of the two fourth trenches extends form the intersection point of the two adjacent first trenches of the same dummy electrode to the intersection point of the second trench and the adjacent third trench of the same dummy electrode.  
However, Mamba teaches wherein there are two dummy electrodes XD and two dummy electrodes YD aligned with their respective electrode XP and YP, where the number of dummy electrodes can also be three or more (Figure 7; [0074-0075];).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure Lin, Kim, Mamba, Goureveitch, and Jeng to further utilize the teachings of Mamba such that the dummy electrodes that comprise of two “sub-dummy electrodes” now comprise of three “sub-dummy electrodes” as depicted in the drawing below. The motivation to combine these arts is because Mamba that this reduces the viewing of the pattern of the electrodes, and improves the coordinate detection precision (Mamba: [0016]; [0074];).

    PNG
    media_image10.png
    462
    539
    media_image10.png
    Greyscale

Therefore, the combination of Lin, Kim, Mamba, Goureveitch, and Jeng teaches wherein each of the dummy electrodes comprises three sub-dummy electrodes, two fourth trenches formed by adjacent sub-dummy electrodes of each of the dummy electrodes in each repeating units are parallel to each other, one of the two fourth trenches extends from the first trench to the second trench, or from the first trench to the third trench, another one of the two fourth trenches extends form the intersection point of the two adjacent first trenches of the same dummy electrode to the intersection point of the second trench and the adjacent third trench of the same dummy electrode (Lin: Figures 1-4; [0024-0036]; Kim: Figure 8; [0094]; Mamba: Figure 7; [0074-0075]; as seen above, there are three dummy electrodes DM, and there are two fourth trench, a first fourth extends from the first trench to the second trench, and a second fourth trench extends along from an intersection point of two adjacent first trenches of the same dummy electrode to an intersection point between the second trench and adjacent third trench of the same dummy electrode).  

Claims 1, 6-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., US Patent Publication 2016/0209952, henceforth known as Lin, in view of Kim et al., US Patent Publication 2016/0170524, in further view of Gourevitch et al., US Patent Publication 2014/0210784, henceforth known as Gourevitch, and in further view of Mamba et al., US Patent Publication 2009/0213090, henceforth known as Mamba.

Regarding Claim 1, Lin discloses a touch structure, comprising a plurality of repeating units (Figures 1-4; [0024-0036]; a plurality of electrodes 100, where the examiner considers a repeating unit as being what is being depicted in Figure 1, of which there is a plurality of), wherein each of the repeating units comprises: 
a first touch electrode extending in a first direction, the first touch electrode being connected at positions of first tip sections by a bridge (Figure 1-4; [0024-0036]; a first touch series Sy (a first touch electrode) that extends in a first direction, comprises of “first tip sections” that are connected to each other by a second bridge L2 (a bridge)); 
a second touch electrode extending in a second direction, the second touch electrode being directly electrically connected, and the second touch electrode (Figure 1-4; [0024-0036]; a second touch series Sx (a second touch electrode) that extends in a second direction, is considered by the examiner as being “directly electrically connected”, and the second touch series Sx is intersecting with and insulated, via insulation layer Pv1, from the “first tip sections” of the first touch series Sy); and 
dummy electrodes provided in regions of each of the repeating units not provided with the first touch electrode and the second touch electrode (Figures 1-4; [0024-0036]; dummy electrodes DM are provided, as seen in Figure 1, in a region of each of the “repeating units” that are not provided with first and second touch series Sx and Sy);
wherein each of the dummy electrodes comprises at least two sub-dummy electrodes (Figures 1-4; [0024-0036]; the examiner considers the two dummy electrodes between each first and second touch series Sy and Sx as “sub-dummy electrodes”).
However, Lin doesn’t explicitly disclose a first trench is provided between the first touch electrode and any corresponding dummy electrode adjacent to the first touch electrode; 
a second trench is provided between the second touch electrode and any corresponding dummy electrode adjacent to the first touch electrode; and  Page 11 of 24Application Serial No. not yet assignedPATENT Preliminary AmendmentDocket: CU-74610 SB 
a third trench is provided between dummy electrodes located in adjacent repeating units;

edges of the first trench, the second trench, the third trench and the fourth trench all have a plurality of bending points; and
the fourth trench extends from the first trench to the second trench, or from the first trench to the third trench, or extends form an intersection point of the two adjacent first trenches of same dummy electrode to an intersection point of the second trench and an adjacent third trench of the same dummy electrode, so that arrangement of the fourth trenches in the four dummy electrode of each repeating unit are substantially axisymmetic.
However, Kim et al., US Patent Publication 2016/0170524, depicts an arrangement of dummy patterns 419, as seen in Figure 8, where they at least 2 dummy patterns 419 in the gaps between first touch electrode 411 and second touch electrode 421. Kim’s depiction of dummy patterns 419, as shown in Figure 8, are also arranged such that they are substantially axisymmetric (Figure 8; [0094]; The examiner notes that Figure 8 of the cited reference is difficult to see. Therefore, the examiner is reproducing below Figure 8 of the foreign application publication of this applications, of which they share and claim to the same foreign priority application, which has a clearer depiction of Figure 8).

    PNG
    media_image1.png
    743
    648
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the disclosure of Lin to further include Kim’s teachings such that the dummy electrodes are arranged in a manner to how Kim has arranged the dummy electrodes. The motivation to combine these arts is because Kim teaches an alternative arrangement of the dummy pattern for the purposes of (Kim: [0094];). 
However, the combination of Lin and Kim doesn’t explicitly teach a first trench is provided between the first touch electrode and any corresponding dummy electrode adjacent to the first touch electrode; 
a second trench is provided between the second touch electrode and any corresponding dummy electrode adjacent to the first touch electrode; and  Page 11 of 24Application Serial No. not yet assignedPATENT Preliminary AmendmentDocket: CU-74610 SB 
a third trench is provided between dummy electrodes located in adjacent repeating units;
a fourth trench is provided between any two adjacent sub-dummy electrodes located in each of the dummy electrodes;
edges of the first trench, the second trench, the third trench and the fourth trench all have a plurality of bending points; and
the fourth trench extends from the first trench to the second trench, or from the first trench to the third trench, or extends form an intersection point of the two adjacent first trenches of same dummy electrode to an intersection point of the second trench and an adjacent third trench of the same dummy electrode, so that arrangement of the fourth trenches in the four dummy electrode of each repeating unit are substantially axisymmetic.
Gourevitch et al., US Patent Publication 2014/0210784, teaches wherein dummy can electrodes can be formed in any shape, size, and pattern ([0122];).
Gourevitch’s teachings of having the dummy electrodes be formed in any shape, size, and pattern would have been recognized by one skilled in the art as applicable to (Gourevitch: [0122];) and because Lin already depicts “bending points” in their dummy electrodes (Lin: Figure 1;).

    PNG
    media_image2.png
    655
    590
    media_image2.png
    Greyscale

Therefore, the combination of Lin, Kim, and Gourveitch teaches a first trench is provided between the first touch electrode and any corresponding dummy electrode adjacent to the first touch electrode (Lin: Figures 1-4; [0024-0036]; Kim: Figure 8; [0094]; as seen below, a first trench is provided between the first touch series Sy and a corresponding dummy electrode DM ); 

    PNG
    media_image3.png
    679
    931
    media_image3.png
    Greyscale

a second trench is provided between the second touch electrode and any corresponding dummy electrode adjacent to the first touch electrode (Lin: Figures 1-4; [0024-0036]; Kim: Figure 8; [0094]; as seen above, a second trench is provided between the second touch series Sx and a corresponding dummy electrode DM adjacent to the first touch series Sy); and  Page 11 of 24Application Serial No. not yet assignedPATENT Preliminary AmendmentDocket: CU-74610 SB 
a third trench  (Lin: Figures 1-4; [0024-0036]; Kim: Figure 8; [0094]; as seen above, a third trench is provided between dummy electrodes located in adjacent repeating units); 
a fourth trench is provided between any two adjacent sub-dummy electrodes located in each of the dummy electrodes (Lin: Figures 1-4; [0024-0036]; Kim: Figure 8; [0094]; as seen above, a fourth trench is provided between the adjacent dummy electrodes DM);
edges of the first trench, the second trench, the third trench and the fourth trench all have a plurality of bending points (Lin: Figures 1-4; [0024-0036]; Gourevitch: [0122]; each Dummy electrode DM comprises of a shape that comprises of a plurality of bending points around its perimeter, thereby causing the edges of the "trenches" that separates the "sub-dummy electrodes" from adjacent electrodes, including adjacent electrodes in adjacent "repeating units", to in turn have a plurality of bending points, in order to provide wherein edges of the first trench, the second trench, the third trench and the fourth trench all have a plurality of bending points)
the fourth trench extends from the first trench to the second trench, or from the first trench to the third trench, or extends form an intersection point of the two adjacent first trenches of same dummy electrode to an intersection point of the second trench and an adjacent third trench of the same dummy electrode, so that arrangement of the fourth trenches in the four dummy electrode of each repeating unit are substantially axisymmetic (Lin: Figures 1-4; [0024-0036]; Kim: Figure 8; [0094]; as seen above, the fourth trench extends along from an intersection point of two adjacent first trenches of the same dummy electrode to an intersection point between the second trench and adjacent third trench of the same dummy electrode.  Additionally, the arrangement of the fourth trench in each of the corners where the dummy electrodes are substantially axisymmetric, where the examiner additionally notes that the “substantially” is not a term of degree).
However, the combination of Lin, Kim, and Gourevitch doesn’t explicitly teach a third trench is provided between dummy electrodes located in adjacent repeating units.
(Figure 7 and 8; [0058-0059]; [0074];).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Lin, Kim, and Gourevitch to further include the teachings of Mamba such that the “sub-dummy electrodes” of the dummy electrodes DM of Lin are each independent and distinct from each other. The motivation to combine these analogous arts is to utilize the teachings of Mamba in order to reduce the viewing of the pattern of the electrodes, and improve the coordinate detection precision ([0016]; [0074];).
Therefore, the combination of Lin, Kim, Gourevitch, and Mamba teaches wherein a third trench is provided between dummy electrodes located in adjacent repeating units (Lin: Figures 1-4; [0024-0036]; Mamba: Figure 7 and 8; [0074]; the dummy electrodes DM of each “repeating unit” will have a “third trench" that is adjacent to dummy electrodes DM of adjacent “repeating units”, due to each dummy electrode DM being separate and distinct as shown in the figure below) which shows two “repeating units” adjacent to each other)

    PNG
    media_image4.png
    635
    1005
    media_image4.png
    Greyscale



Regarding Claim 6, The combination of Lin, Kim, Mamba, and Gourevitch doesn’t explicitly teach wherein each of the dummy electrodes comprises three sub-dummy electrodes, two fourth trenches formed by adjacent sub-dummy electrodes of each of the dummy electrodes in each repeating units are parallel to each other, one of the two fourth trenches extends form the first trench to the second trench, or from the first trench to the third trench, another one of the two fourth trenches extends form the intersection point of the two adjacent first trenches of the same dummy electrode to the intersection point of the second trench and the adjacent third trench of the same dummy electrode.  
(Figure 7; [0074-0075];).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure Lin, Kim, Mamba, and Gourevitch to further utilize the teachings of Mamba such that the dummy electrodes that comprise of two “sub-dummy electrodes” now comprise of three “sub-dummy electrodes” as depicted in the drawing below. The motivation to combine these arts is because Mamba that this reduces the viewing of the pattern of the electrodes, and improves the coordinate detection precision (Mamba: [0016]; [0074];).

    PNG
    media_image10.png
    462
    539
    media_image10.png
    Greyscale

(Lin: Figures 1-4; [0024-0036]; Kim: Figure 8; [0094]; Mamba: Figure 7; [0074-0075]; as seen above, there are three dummy electrodes DM, and there are two fourth trench, a first fourth extends from the first trench to the second trench, and a second fourth trench extends along from an intersection point of two adjacent first trenches of the same dummy electrode to an intersection point between the second trench and adjacent third trench of the same dummy electrode).  

Regarding Claim 7, The combination of Lin, Kim, Gourevitch, and Mamba doesn’t explicitly teach wherein the sub-dummy electrodes are in triangle shape and trapezoid shape, respectively.
However, Gourevitch teaches wherein dummy can electrodes can be formed in any shape, size, and pattern (Gourevitch: [0122];).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Lin, Kim, Gourevitch, and Mamba to further utilize the teachings of Gourevitch such (Gourevitch: [0122];).
  

Regarding Claim 8, The combination of Lin, Kim, Gourevitch, and Mamba teaches wherein the sub-dummy electrodes in each dummy electrode are arranged in an order of the triangle shaped sub-dummy electrode, the trapezoid shaped sub-dummy electrode, and the triangle shaped sub-dummy electrode along a direction along a diagonal line (Mamba: Figure 7; [0074-0075]; Gourevitch: [0122]; the three “sub-dummy electrodes” are triangle shape, trapezoid shape, and triangle shape, respectively, and are arranged along a direction along a diagonal line).  

Regarding Claim 9, The combination of Lin, Kim, Gourevitch, and Mamba teaches wherein the second trench comprises more than eight bending points (Lin: Figures 1-4; [0024-0036]; the separation between the dummy electrode DM and the first touch series Sy shows more than 8 “bending points”, thus the “second trench" includes more than eight bending points).
However, the combination of Lin, Kim, Gourevitch, and Mamba doesn’t explicitly teach the third trench comprises more than five bending points.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure Lin, Kim, Gourevitch, and Mamba to further utilize the teachings of Gourevitch such that each of the "sub-dummy electrodes" of the dummy electrodes DM each have a shape that comprises of more than 5 bending points at a region where the “third trench" is, in order to provide the third trench comprises more than five bending points. The motivation to combine these arts is because Gourevitch teaches that wherein dummy can electrodes can be formed in any shape, size, and pattern (Gourevitch: [0122];).


Regarding Claim 10, The combination of Lin, Kim, Gourevitch, and Mamba teaches wherein the dummy electrodes, the first touch electrode, and the second touch electrode are provided in a same layer (Lin: Abstract; Figures 1-4;  [0024-0025]; [0027]; [0030]; Mamba: Figure 7 and 8; [0058-0059]; [0074]; the first and second touch series Sy and Sx and the dummy electrodes DM are formed in a same layer, due to it being a touch electrode layer comprising of the plurality of electrodes, and are made of the same material ITO). 

Regarding Claim 11, The combination of Lin, Kim, Gourevitch, and Mamba teaches wherein each of the repeating units comprises four dummy electrodes, and adjacent dummy electrodes are symmetrically provided along the first touch electrode and the (Lin: Figures 1-4; [0024-0036]; there are four dummy electrodes, each including the two “sub-dummy electrodes" as described above, that are symmetrically provided along the first and second touch series Sy and Sx).  

Regarding Claim 14, Lin discloses a touch panel, comprising a touch structure ([0026]; a touch panel formed from the first touch series and second touch series disposed on the substrate S), wherein touch structure, comprising a plurality of repeating units (Figures 1-4; [0024-0036]; a plurality of electrodes 100, where the examiner considers a repeating unit as being what is being depicted in Figure 1, of which there is a plurality of), wherein each of the repeating units comprises: 
a first touch electrode extending in a first direction, the first touch electrode being connected at positions of first tip sections by a bridge (Figure 1-4; [0024-0036]; a first touch series Sy (a first touch electrode) that extends in a first direction, comprises of “first tip sections” that are connected to each other by a second bridge L2 (a bridge)); 
a second touch electrode extending in a second direction, the second touch electrode being directly electrically connected, and the second touch electrode intersecting with and insulated from the first touch electrode at the positions of the first tip sections of the first touch electrode (Figure 1-4; [0024-0036]; a second touch series Sx (a second touch electrode) that extends in a second direction, is considered by the examiner as being “directly electrically connected”, and the second touch series Sx is intersecting with and insulated, via insulation layer Pv1, from the “first tip sections” of the first touch series Sy); and 
dummy electrodes provided in regions of each of the repeating units not provided with the first touch electrode and the second touch electrode (Figures 1-4; [0024-0036]; dummy electrodes DM are provided, as seen in Figure 1, in a region of each of the “repeating units” that are not provided with first and second touch series Sx and Sy);
wherein each of the dummy electrodes comprises at least two sub-dummy electrodes (Figures 1-4; [0024-0036]; the examiner considers the two dummy electrodes between each first and second touch series Sy and Sx as “sub-dummy electrodes”).
However, Lin doesn’t explicitly disclose a first trench is provided between the first touch electrode and any corresponding dummy electrode adjacent to the first touch electrode; 
a second trench is provided between the second touch electrode and any corresponding dummy electrode adjacent to the first touch electrode; and  Page 11 of 24Application Serial No. not yet assignedPATENT Preliminary AmendmentDocket: CU-74610 SB 
a third trench is provided between dummy electrodes located in adjacent repeating units;
a fourth trench is provided between any two adjacent sub-dummy electrodes located in each of the dummy electrodes;

edges of the first trench, the second trench, the third trench and the fourth trench all have a plurality of bending points; and

However, Kim et al., US Patent Publication 2016/0170524, depicts an arrangement of dummy patterns 419, as seen in Figure 8, where they at least 2 dummy patterns 419 in the gaps between first touch electrode 411 and second touch electrode 421. Kim’s depiction of dummy patterns 419, as shown in Figure 8, are also arranged such that they are substantially axisymmetric (Figure 8; [0094]; The examiner notes that Figure 8 of the cited reference is difficult to see. Therefore, the examiner is reproducing below Figure 8 of the foreign application publication of this applications, of which they share and claim to the same foreign priority application, which has a clearer depiction of Figure 8).

    PNG
    media_image6.png
    743
    648
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the disclosure of Lin to further include Kim’s teachings such that the dummy electrodes are arranged in a manner to how Kim has arranged the dummy electrodes. The motivation to combine these arts is because Kim teaches an alternative arrangement of the dummy pattern for the purposes of (Kim: [0094];). 
However, the combination of Lin and Kim doesn’t explicitly teach a first trench is provided between the first touch electrode and any corresponding dummy electrode adjacent to the first touch electrode; 
a second trench is provided between the second touch electrode and any corresponding dummy electrode adjacent to the first touch electrode; and  Page 11 of 24Application Serial No. not yet assignedPATENT Preliminary AmendmentDocket: CU-74610 SB 
a third trench is provided between dummy electrodes located in adjacent repeating units;
a fourth trench is provided between any two adjacent sub-dummy electrodes located in each of the dummy electrodes;
edges of the first trench, the second trench, the third trench and the fourth trench all have a plurality of bending points; and
the fourth trench extends from the first trench to the second trench, or from the first trench to the third trench, or extends form an intersection point of the two adjacent first trenches of same dummy electrode to an intersection point of the second trench and an adjacent third trench of the same dummy electrode, so that arrangement of the fourth trenches in the four dummy electrode of each repeating unit are substantially axisymmetic.
Gourevitch et al., US Patent Publication 2014/0210784, teaches wherein dummy can electrodes can be formed in any shape, size, and pattern ([0122];).
Gourevitch’s teachings of having the dummy electrodes be formed in any shape, size, and pattern would have been recognized by one skilled in the art as applicable to (Gourevitch: [0122];) and because Lin already depicts “bending points” in their dummy electrodes (Lin: Figure 1;).

    PNG
    media_image7.png
    655
    590
    media_image7.png
    Greyscale

Therefore, the combination of Lin, Kim, and Gourveitch teaches a first trench is provided between the first touch electrode and any corresponding dummy electrode adjacent to the first touch electrode (Lin: Figures 1-4; [0024-0036]; Kim: Figure 8; [0094]; as seen below, a first trench is provided between the first touch series Sy and a corresponding dummy electrode DM ); 

    PNG
    media_image8.png
    679
    931
    media_image8.png
    Greyscale

a second trench is provided between the second touch electrode and any corresponding dummy electrode adjacent to the first touch electrode (Lin: Figures 1-4; [0024-0036]; Kim: Figure 8; [0094]; as seen above, a second trench is provided between the second touch series Sx and a corresponding dummy electrode DM adjacent to the first touch series Sy); and  Page 11 of 24Application Serial No. not yet assignedPATENT Preliminary AmendmentDocket: CU-74610 SB 
a third trench  (Lin: Figures 1-4; [0024-0036]; Kim: Figure 8; [0094]; as seen above, a third trench is provided between dummy electrodes located in adjacent repeating units); 
a fourth trench is provided between any two adjacent sub-dummy electrodes located in each of the dummy electrodes (Lin: Figures 1-4; [0024-0036]; Kim: Figure 8; [0094]; as seen above, a fourth trench is provided between the adjacent dummy electrodes DM);
edges of the first trench, the second trench, the third trench and the fourth trench all have a plurality of bending points (Lin: Figures 1-4; [0024-0036]; Gourevitch: [0122]; each Dummy electrode DM comprises of a shape that comprises of a plurality of bending points around its perimeter, thereby causing the edges of the "trenches" that separates the "sub-dummy electrodes" from adjacent electrodes, including adjacent electrodes in adjacent "repeating units", to in turn have a plurality of bending points, in order to provide wherein edges of the first trench, the second trench, the third trench and the fourth trench all have a plurality of bending points)
the fourth trench extends from the first trench to the second trench, or from the first trench to the third trench, or extends form an intersection point of the two adjacent first trenches of same dummy electrode to an intersection point of the second trench and an adjacent third trench of the same dummy electrode, so that arrangement of the fourth trenches in the four dummy electrode of each repeating unit are substantially axisymmetic (Lin: Figures 1-4; [0024-0036]; Kim: Figure 8; [0094]; as seen above, the fourth trench extends along from an intersection point of two adjacent first trenches of the same dummy electrode to an intersection point between the second trench and adjacent third trench of the same dummy electrode. Additionally, the arrangement of the fourth trench in each of the corners where the dummy electrodes are substantially axisymmetric, where the examiner additionally notes that the “substantially” is not a term of degree ).

Mamba teaches where independent and distinct dummy electrodes XD, made of ITO, are formed adjacent to each side of the pad portion of the X electrode XP, wherein the dummy electrodes are formed in a direction crossing each side of the pad portion, and independent and distinct dummy electrodes YD are provided adjacent each side of the pad portion of the Y electrode YD, and the dummy electrodes are provided in a direction crossing each side of the pad portion, as seen in Figure 7 and 8. Mamba also teaches wherein independent and distinct dummy electrodes XD and YD are made of ITO (Figure 7 and 8; [0058-0059]; [0074];).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Lin, Kim, and Gourevitch to further include the teachings of Mamba such that the “sub-dummy electrodes” of the dummy electrodes DM of Lin are each independent and distinct from each other. The motivation to combine these analogous arts is to utilize the teachings of Mamba in order to reduce the viewing of the pattern of the electrodes, and improve the coordinate detection precision ([0016]; [0074];).
Therefore, the combination of Lin, Kim, Gourevitch, and Mamba teaches wherein a third trench is provided between dummy electrodes located in adjacent repeating units (Lin: Figures 1-4; [0024-0036]; Mamba: Figure 7 and 8; [0074]; the dummy electrodes DM of each “repeating unit” will have a “third trench" that is adjacent to dummy electrodes DM of adjacent “repeating units”, due to each dummy electrode DM being separate and distinct as shown in the figure below) which shows two “repeating units” adjacent to each other)

    PNG
    media_image9.png
    635
    1005
    media_image9.png
    Greyscale

Regarding Claim 21, The combination of Lin, Kim, Mamba, and Gourevitch doesn’t explicitly teach wherein each of the dummy electrodes comprises three sub-dummy electrodes, two fourth trenches formed by adjacent sub-dummy electrodes of each of the dummy electrodes in each repeating units are parallel to each other, one of the two fourth trenches extends form the first trench to the second trench, or from the first trench to the third trench, another one of the two fourth trenches extends form the intersection point of the two adjacent first trenches of the same dummy electrode to the intersection point of the second trench and the adjacent third trench of the same dummy electrode.  
(Figure 7; [0074-0075];).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure Lin, Kim, Mamba, and Gourevitch to further utilize the teachings of Mamba such that the dummy electrodes that comprise of two “sub-dummy electrodes” now comprise of three “sub-dummy electrodes” as depicted in the drawing below. The motivation to combine these arts is because Mamba that this reduces the viewing of the pattern of the electrodes, and improves the coordinate detection precision (Mamba: [0016]; [0074];).

    PNG
    media_image10.png
    462
    539
    media_image10.png
    Greyscale

(Lin: Figures 1-4; [0024-0036]; Kim: Figure 8; [0094]; Mamba: Figure 7; [0074-0075]; as seen above, there are three dummy electrodes DM, and there are two fourth trench, a first fourth extends from the first trench to the second trench, and a second fourth trench extends along from an intersection point of two adjacent first trenches of the same dummy electrode to an intersection point between the second trench and adjacent third trench of the same dummy electrode).  


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Kim, in further view of Goureveitch, in further view of Mamba, and in further view of Yang et al., US Patent Publication 2014/0174902, henceforth known as Yang.

Regarding Claim 12, The combination of Lin, Kim, Gourevitch, and Mamba 
 doesn’t explicitly teach wherein a size of each repeating unit along the first direction is equal to a size of the repeating unit along the second direction.
(Figure 1; [0029];).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Lin, Kim, Gourevitch, and Mamba to further include the teachings of Yang such that the "repeating unit" has lengths of the sides equal to each other in order to provide wherein a size of each repeating unit along the first direction is equal to a size of the repeating unit along the second direction. The motivation to combine these arts is because Yang teaches wherein the lengths of the sides L1 and L2 of a rectangular sensing area R are between 2mm and 6mm (Yang: Figure 1; [0029];), which encompasses where L1 and L2 are both equal to each other.


Regarding Claim 13, The combination of Lin, Kim, Gourevitch, and Mamba doesn’t explicitly teach wherein a size of each repeating unit along the first direction and a size of the repeating unit along the second direction are both 3mm to 8mm.  
However, Yang teaches wherein the lengths of the sides L1 and L2 of a rectangular sensing area R are between 2mm and 6mm (Figure 1; [0029];).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Lin, Kim, Gourevitch, and Mamba to further include the teachings of Yang such that the "repeating unit" has lengths of the sides equal to each other that are between 2mm and 6mm in order to provide wherein a size of each repeating unit along the first direction (Yang: Figure 1; [0029];), which encompasses where L1 and L2 are both equal to each other.

Claims 15-20  are rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Kim, in further view of Gourevitch, in further view of Mamba, and in further view of Jeng, US Patent 2016/0062529.


Regarding Claim 15, The combination of Lin, Kim, Gourevitch, and Mamba doesn’t explicitly disclose further comprising a display panel, wherein the display panel comprises an array substrate, a color filter substrate, a liquid crystal layer between the array substrate and the color filter substrate, an upper polarizer provided on a light emergent side of the color filter substrate and a lower polarizer provided on a light incident side of the array substrate; and the touch structure is provided between the color filter substrate and the upper polarizer.  
However, Jeng, US Patent 2016/0062529, describes a touch display apparatus, with a touch panel and a display panel, that has reduced thickness with high alignment accuracy between a touch panel and a display panel (Figure 2E; [0003]; [0023-0028]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Lin, Kim, Gourevitch, and Mamba to further include the teachings of Jeng such that the touch (Jeng: [0003];).
	Therefore, the combination of Lin, Kim, Gourevitch, Mamba, and Jeng teaches further comprising a display panel, wherein the display panel comprises an array substrate, a color filter substrate, a liquid crystal layer between the array substrate and the color filter substrate, an upper polarizer provided on a light emergent side of the color filter substrate and a lower polarizer provided on a light incident side of the array substrate (Jeng: Figure 2E; [0003]; [0023-0028]; liquid crystal display panel 201A includes a glass substrate 203 (array substrate), glass substrate 207 (color filter substrate), display layer 220 (liquid crystal layer) disposed between the substrates 203 and 207, and first polarizer 240 that is above the substrate 207 (an upper polarizer located on a light emergent side of the color filter substrate), and a polarizer 240 below substrate 204 (a lower polarizer located on a light incident side of the array substrate));; and the touch structure is provided between the color filter substrate and the upper polarizer (Jeng: Figure 2E; [0003]; [0023-0028]; touch sensing layer 230 is disposed between the "upper polarizer" and the glass substrate 207 (color filter substrate))   


(Jeng: Figure 2E; [0003]; [0023-0028]; protection layer 250 which is a toughened glass);  the touch structure being provided between the protective glass layer and the display panel, and the touch structure being in contact with the protective glass layer (Jeng: Figure 2E; [0003]; [0023-0028]; the touch sensing layer 240 is provided between the protection layer 250 and the liquid crystal display panel 201a, the examiner considers the touch sensing layer 240 to be in contact with the protective glass via the polarizer 240, and the third substrate 210).   

Regarding Claim 17, The combination of Lin, Kim, Gourevitch, Mamba, and Jeng teaches further comprising a protective glass layer (Jeng: Figure 2E; [0003]; [0023-0028]; protection layer 250 which is a toughened glass);  
wherein the touch structure is provided on a substrate, and the substrate provided with the touch structure is provided between the protective glass layer and the display panel (Jeng: Figure 2E; [0003]; [0023-0028]; the touch sensing layer 240 is provided on a third substrate 210, and the third substrate is between the protection layer 250 and the liquid crystal display panel 201a).

Regarding Claim 18, Lin discloses a touch panel, comprising a touch structure ([0026]; a touch panel formed from the first touch series and second touch series disposed on the substrate S), wherein touch structure, comprising a plurality of repeating units (Figures 1-4; [0024-0036]; a plurality of electrodes 100, where the examiner considers a repeating unit as being what is being depicted in Figure 1, of which there is a plurality of), wherein each of the repeating units comprises: 
a first touch electrode extending in a first direction, the first touch electrode being connected at positions of first tip sections by a bridge (Figure 1-4; [0024-0036]; a first touch series Sy (a first touch electrode) that extends in a first direction, comprises of “first tip sections” that are connected to each other by a second bridge L2 (a bridge)); 
a second touch electrode extending in a second direction, the second touch electrode being directly electrically connected, and the second touch electrode intersecting with and insulated from the first touch electrode at the positions of the first tip sections of the first touch electrode (Figure 1-4; [0024-0036]; a second touch series Sx (a second touch electrode) that extends in a second direction, is considered by the examiner as being “directly electrically connected”, and the second touch series Sx is intersecting with and insulated, via insulation layer Pv1, from the “first tip sections” of the first touch series Sy); and 
dummy electrodes provided in regions of each of the repeating units not provided with the first touch electrode and the second touch electrode (Figures 1-4; [0024-0036]; dummy electrodes DM are provided, as seen in Figure 1, in a region of each of the “repeating units” that are not provided with first and second touch series Sx and Sy);
wherein each of the dummy electrodes comprises at least two sub-dummy electrodes (Figures 1-4; [0024-0036]; the examiner considers the two dummy electrodes between each first and second touch series Sy and Sx as “sub-dummy electrodes”).
However, Lin doesn’t explicitly disclose a display device, comprising the touch panel;
a first trench is provided between the first touch electrode and any corresponding dummy electrode adjacent to the first touch electrode; 
a second trench is provided between the second touch electrode and any corresponding dummy electrode adjacent to the first touch electrode; and  Page 11 of 24Application Serial No. not yet assignedPATENT Preliminary AmendmentDocket: CU-74610 SB 
a third trench is provided between dummy electrodes located in adjacent repeating units;
a fourth trench is provided between any two adjacent sub-dummy electrodes located in each of the dummy electrodes;
edges of the first trench, the second trench, the third trench and the fourth trench all have a plurality of bending points; and
the fourth trench extends from the first trench to the second trench, or from the first trench to the third trench, or extends form an intersection point of the two adjacent first trenches of same dummy electrode to an intersection point of the second trench and an adjacent third trench of the same dummy electrode, so that arrangement of the fourth trenches in the four dummy electrode of each repeating unit are substantially axisymmetic.
However, Kim et al., US Patent Publication 2016/0170524, depicts an arrangement of dummy patterns 419, as seen in Figure 8, where they at least 2 dummy patterns 419 in the gaps between first touch electrode 411 and second touch electrode (Figure 8; [0094]; The examiner notes that Figure 8 of the cited reference is difficult to see. Therefore, the examiner is reproducing below Figure 8 of the foreign application publication of this applications, of which they share and claim to the same foreign priority application, which has a clearer depiction of Figure 8).

    PNG
    media_image6.png
    743
    648
    media_image6.png
    Greyscale

(Kim: [0094];). 
However, the combination of Lin and Kim doesn’t explicitly teach a display device, comprising the touch panel;
a first trench is provided between the first touch electrode and any corresponding dummy electrode adjacent to the first touch electrode; 
a second trench is provided between the second touch electrode and any corresponding dummy electrode adjacent to the first touch electrode; and  Page 11 of 24Application Serial No. not yet assignedPATENT Preliminary AmendmentDocket: CU-74610 SB 
a third trench is provided between dummy electrodes located in adjacent repeating units;
a fourth trench is provided between any two adjacent sub-dummy electrodes located in each of the dummy electrodes;
edges of the first trench, the second trench, the third trench and the fourth trench all have a plurality of bending points; and
the fourth trench extends from the first trench to the second trench, or from the first trench to the third trench, or extends form an intersection point of the two adjacent first trenches of same dummy electrode to an intersection point of the second trench and an adjacent third trench of the same dummy electrode, so that arrangement of the 
Gourevitch et al., US Patent Publication 2014/0210784, teaches wherein dummy can electrodes can be formed in any shape, size, and pattern ([0122];).
Gourevitch’s teachings of having the dummy electrodes be formed in any shape, size, and pattern would have been recognized by one skilled in the art as applicable to the combination teachings of Lin and Kim, and the results would have been predictbale and resulted in having the dummy electrodes DM arranged in a shape and arrangement as depicted below, where the dummy electrodes substantially axisymmetric, and that they each have a shape that comprises of a plurality of bending points around its perimeter, thereby causing the edges of the "trenches" that separates the "sub-dummy electrodes" from adjacent electrodes, including adjacent electrodes in adjacent "repeating units", to in turn have a plurality of bending points, in order to provide wherein edges of the first trench, the second trench, the third trench and the fourth trench all have a plurality of bending points, since Gourveitch teaches wherein dummy can electrodes can be formed in any shape, size, and pattern (Gourevitch: [0122];) and because Lin already depicts “bending points” in their dummy electrodes (Lin: Figure 1;).

    PNG
    media_image7.png
    655
    590
    media_image7.png
    Greyscale

Therefore, the combination of Lin, Kim, and Gourveitch teaches a first trench is provided between the first touch electrode and any corresponding dummy electrode adjacent to the first touch electrode (Lin: Figures 1-4; [0024-0036]; Kim: Figure 8; [0094]; as seen below, a first trench is provided between the first touch series Sy and a corresponding dummy electrode DM ); 

    PNG
    media_image8.png
    679
    931
    media_image8.png
    Greyscale

a second trench is provided between the second touch electrode and any corresponding dummy electrode adjacent to the first touch electrode (Lin: Figures 1-4; [0024-0036]; Kim: Figure 8; [0094]; as seen above, a second trench is provided between the second touch series Sx and a corresponding dummy electrode DM adjacent to the first touch series Sy); and  Page 11 of 24Application Serial No. not yet assignedPATENT Preliminary AmendmentDocket: CU-74610 SB 
a third trench  (Lin: Figures 1-4; [0024-0036]; Kim: Figure 8; [0094]; as seen above, a third trench is provided between dummy electrodes located in adjacent repeating units); 
a fourth trench is provided between any two adjacent sub-dummy electrodes located in each of the dummy electrodes (Lin: Figures 1-4; [0024-0036]; Kim: Figure 8; [0094]; as seen above, a fourth trench is provided between the adjacent dummy electrodes DM);
edges of the first trench, the second trench, the third trench and the fourth trench all have a plurality of bending points (Lin: Figures 1-4; [0024-0036]; Gourevitch: [0122]; each Dummy electrode DM comprises of a shape that comprises of a plurality of bending points around its perimeter, thereby causing the edges of the "trenches" that separates the "sub-dummy electrodes" from adjacent electrodes, including adjacent electrodes in adjacent "repeating units", to in turn have a plurality of bending points, in order to provide wherein edges of the first trench, the second trench, the third trench and the fourth trench all have a plurality of bending points)
the fourth trench extends from the first trench to the second trench, or from the first trench to the third trench, or extends form an intersection point of the two adjacent first trenches of same dummy electrode to an intersection point of the second trench and an adjacent third trench of the same dummy electrode, so that arrangement of the fourth trenches in the four dummy electrode of each repeating unit are substantially axisymmetic (Lin: Figures 1-4; [0024-0036]; Kim: Figure 8; [0094]; as seen above, the fourth trench extends along from an intereseciton point of two adjacent first trenches of the same dummy electrode to an intersection point between the second trench and adjacent third trench of the same dummy electrode. Additionally, the arrangement of the fourth trench in each of the corners where the dummy electrodes are substantially axisymmetric, where the examiner additionally notes that the “substantially” is not a term of degree ).

a third trench is provided between dummy electrodes located in adjacent repeating units.
Mamba teaches where independent and distinct dummy electrodes XD, made of ITO, are formed adjacent to each side of the pad portion of the X electrode XP, wherein the dummy electrodes are formed in a direction crossing each side of the pad portion, and independent and distinct dummy electrodes YD are provided adjacent each side of the pad portion of the Y electrode YD, and the dummy electrodes are provided in a direction crossing each side of the pad portion, as seen in Figure 7 and 8. Mamba also teaches wherein independent and distinct dummy electrodes XD and YD are made of ITO (Figure 7 and 8; [0058-0059]; [0074];).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Lin, Kim, and Gourevitch to further include the teachings of Mamba such that the “sub-dummy electrodes” of the dummy electrodes DM of Lin are each independent and distinct from each other. The motivation to combine these analogous arts is to utilize the teachings of Mamba in order to reduce the viewing of the pattern of the electrodes, and improve the coordinate detection precision ([0016]; [0074];).
Therefore, the combination of Lin, Kim, Gourevitch, and Mamba teaches wherein a third trench is provided between dummy electrodes located in adjacent repeating units (Lin: Figures 1-4; [0024-0036]; Mamba: Figure 7 and 8; [0074]; the dummy electrodes DM of each “repeating unit” will have a “third trench" that is adjacent to dummy electrodes DM of adjacent “repeating units”, due to each dummy electrode DM being separate and distinct as shown in the figure below) which shows two “repeating units” adjacent to each other)

    PNG
    media_image9.png
    635
    1005
    media_image9.png
    Greyscale



However, the combination of Lin, Kim, Goureveitch, and Mamba explicitly teach a display device, comprising the touch panel.  
However, Jeng, US Patent 2016/0062529, describes a touch display apparatus, with a touch panel and a display panel, that has reduced thickness with high alignment accuracy between a touch panel and a display panel (Figure 2E; [0003]; [0023-0028]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Lin, Kim, Mamba, and Goureveitch to further include the teachings of Jeng such that the touch electrode layer is used as the touch sensing layer in the touch display apparatus in order to provide a display device, comprising the touch panel. The motivation to combine these arts is to utilize the teachings Jeng in order to provide a touch display apparatus that has reduced thickness with high alignment accuracy between a touch panel and a display panel (Jeng: [0003];).


Regarding Claim 19, The combination of Lin, Kim, Goureveitch, Mamba, and Jeng teaches further comprising a display panel, wherein the display panel comprises an array substrate, a color filter substrate, a liquid crystal layer between the array substrate and the color filter substrate, an upper polarizer provided on a light emergent side of the color filter substrate and a lower polarizer provided on a light incident side of the array substrate(Jeng: Figure 2E; [0003]; [0023-0028]; liquid crystal display panel 201A includes a glass substrate 203 (array substrate), glass substrate 207 (color filter substrate), display layer 220 (liquid crystal layer) disposed between the substrates 203 and 207, and first polarizer 240 that is above the substrate 207 (an upper polarizer located on a light emergent side of the color filter substrate), and a polarizer 240 below substrate 204 (a lower polarizer located on a light incident side of the array substrate)); and  Page 14 of 24Application Serial No. not yet assignedPATENT Preliminary AmendmentDocket: CU-74610 SB the touch structure is provided between the color filter substrate and the upper polarizer (Jeng: Figure 2E; [0003]; [0023-0028]; touch sensing layer 230 is disposed between the "upper polarizer" and the glass substrate 207 (color filter substrate)) .

Regarding Claim 20, The combination of Lin, Kim, Goureveitch, Mamba, and Jeng teaches further comprising a protective glass layer(Jeng: Figure 2E; [0003]; [0023-0028]; protection layer 250 which is a toughened glass); 
 the touch structure being provided between the protective glass layer and the display panel, and the touch structure being in contact with the protective glass layer (Jeng: Figure 2E; [0003]; [0023-0028]; the touch sensing layer 240 is provided between the protection layer 250 and the liquid crystal display panel 201a, the examiner considers the touch sensing layer 240 to be in contact with the protective glass via the polarizer 240, and the third substrate 210).

Regarding Claim 22, The combination of Lin, Kim, Mamba, Goureveitch, and Jeng doesn’t explicitly teach wherein each of the dummy electrodes comprises three sub-dummy electrodes, two fourth trenches formed by adjacent sub-dummy electrodes of each of the dummy electrodes in each repeating units are parallel to each other, one of the two fourth trenches extends form the first trench to the second trench, or from the first trench to the third trench, another one of the two fourth trenches extends form the intersection point of the two adjacent first trenches of the same dummy electrode to the intersection point of the second trench and the adjacent third trench of the same dummy electrode.  
(Figure 7; [0074-0075];).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure Lin, Kim, Mamba, Goureveitch, and Jeng to further utilize the teachings of Mamba such that the dummy electrodes that comprise of two “sub-dummy electrodes” now comprise of three “sub-dummy electrodes” as depicted in the drawing below. The motivation to combine these arts is because Mamba that this reduces the viewing of the pattern of the electrodes, and improves the coordinate detection precision (Mamba: [0016]; [0074];).

    PNG
    media_image10.png
    462
    539
    media_image10.png
    Greyscale

(Lin: Figures 1-4; [0024-0036]; Kim: Figure 8; [0094]; Mamba: Figure 7; [0074-0075]; as seen above, there are three dummy electrodes DM, and there are two fourth trench, a first fourth extends from the first trench to the second trench, and a second fourth trench extends along from an intersection point of two adjacent first trenches of the same dummy electrode to an intersection point between the second trench and adjacent third trench of the same dummy electrode).  


Response to Arguments

Applicant’s arguments with respect to claims 1 and 6-22 have been fully considered, but they are directed to claims as amended, and therefore are moot in view of the new grounds of rejection presented above.

Additionally, the examiner notes that the 112 rejection has been withdrawn. The applicant’s remarks of 11/12/2021 have been considered persuasive. Additionally, the examiner provides the following markup of Figure 3B for further clarity: 


    PNG
    media_image11.png
    597
    599
    media_image11.png
    Greyscale

The examiner notes that the disclosures description of the first to fourth trench (as stated in the abstract for example) remains consistent with the above markup.

Conclusion

 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383. The examiner can normally be reached Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699